OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              ©FFSGSAL BUSINESS                                             ^
              STATE OF TEXAS ,: '
              PENALTY FOR ,"                                              02 1R            ^    W,^P'
 4/13/2015 rrwM"!illlls' W©e       ,••        jg£ ''f|)S£&3£&£&£ °°02003152                    APR17 2015
  BARNES, JONATHAN               TrVct. RS^SJSfflP8 ™^"**" ZR8H2,W'-.
  On this day, the supplemental clerk's record, in response to the order issued by this
 Court, has been received and presented Yojhe-Court.
                                           P^TXV^                                       Abel Acosta, Clerk

                                JONATHAN BARNES
                                CONNALLY UNIT - TDC # 120103
                                899 FM 632
                                KENEDY, TX 78119




JEBN3B' ~Sii3
                                         .„|...|.l.,l|l.||.i|UI|||..|l„l|,|i.|jl.|'||